Citation Nr: 1704328	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-50 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 20 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 1999. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

In March 2015, the Board remanded the matters of ratings in excess of 10 percent for right and left knee patellofemoral syndrome.  In a March 2016 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for each knee disability from 10 to 20 percent, effective from the November 2005 date of his claims for increase.  

As the Board noted in its March 2015 remand, the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran in connection with a claim regarding posttraumatic stress disorder (PTSD) that is not currently before the Board, and is currently being developed by the AOJ.  Therefore, the Board did not address that matter, and will not do so in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Also, the Veteran's service-connected disabilities other than PTSD are independently ratable at 60 percent or more; in light of the TDIU issue being developed by the AOJ, the issue of special monthly compensation under 38 U.S.C. § 1114(s)  has thus been raised by the record.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280, 291-93 (2008).  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's right and left knee patellofemoral syndrome disabilities reasonably approximate leg flexion limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater, for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-61 (2016).

2.  The criteria for a rating of 30 percent, but no greater, for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-61 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in December 2005 and March 2006 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examination of his disabilities in December 2015.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in obtaining outstanding VA treatment records and the December 2015 examination report, the AOJ substantially complied with the Board's March 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right and left knee patellofemoral syndrome disabilities are rated under Diagnostic Code (DC) 5003-5260, and are therefore rated under the criteria of DC 5260.  See 38 C.F.R. §§ 4.20, 4.27.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent; flexion of the leg limited to 30 degrees is rated 20 percent; and flexion of the leg limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable; extension of the leg limited to 10 degrees is rated 10 percent; extension of the leg limited to 15 degrees is rated 20 percent; extension of the leg limited to 20 degrees is rated 30 percent; extension of the leg limited to 30 degrees is rated 40 percent; and extension of the leg limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability is rated 20 percent; and severe recurrent subluxation or lateral instability is rated 30 percent.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of motion under and knee instability.  See VAOPGCPRECs 23-97, 9-98.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

An October 2009 VA treatment record reflects that the Veteran complained of his right knee locking, catching, and giving out.  On examination, there was no swelling, pain with patellar compression, minimal tenderness, and no joint instability on testing.  The assessment was equivocal examination, pain over anterior knee and some locking and catching of the right knee.  March and April 2010 treatment records reflect that the Veteran reported knee pain during long distance walking, and that he had bilateral knee braces in place.  During his September 2014 Board hearing, the Veteran testified that he wore braces on his knees for weakness.

On April 2015 private examination, it was noted that the Veteran had pain that would limit ambulation, and that range of motion findings were from 0 degrees extension to 30 degrees of flexion in each knee.  It was noted that muscle strength was 4/5 in each leg, with muscle atrophy.  There was noted to have been no ankylosis, but that the Veteran reported a history of recurrent subluxation and lateral instability of both knees.  However, on objective joint stability testing there was note to have been no instability of either knee.  It was noted that the Veteran had never had any meniscal conditions.  The examiner stated that functional impact would be pain in knees with prolonged standing, walking, or sitting.  

On December 2015 VA examination, the Veteran reported bilateral knee pain, his knees giving out, and his knees locking up, popping, crackling, and swelling.  He used bilateral knee braces.  He reported daily flare-ups from 30 minutes to an hour, during which he had to sit and rest, and that prolonged sitting, standing, and walking made the knees worse.  On range of motion testing, flexion was to 30 degrees and extension to 0 degrees with pain noted, and it was noted that with such range of motion the Veteran would not be able to squat.  On repetitive testing, flexion was to 20 degrees and extension was to 0 degrees in the right knee, with pain and fatigue noted to be responsible for functional loss, and there was no additional range of motion loss in the left knee.  It was noted that repeated use and flare-ups would cause some additional functional loss.  

On muscle strength testing, strength in flexion was noted to be 4/5 bilaterally, although it was noted that he had radiculopathy in both legs which would account for some of his weakness.  There was mild atrophy of both thighs likely due to his radiculopathy and knee pain.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability of either knee, and no history of recurrent effusion.  On stability testing, anterior, posterior, medical, and lateral stability was normal, and there was noted to have been no joint instability. 

It was noted that the Veteran had had a left knee arthroscopy with plica excision in 2002, that there was no evidence of meniscus pathology on arthroscopy, and that residuals included pain and loss of range of motion in the left knee.  It was noted that the Veteran had an antalgic gate and was not able to bend his back or knees enough take his shoes, socks, and braces on or off without assistance, and that he used braces and a cane.  The examiner stated that, regarding functional impairment, the Veteran would have trouble standing, walking, or sitting for long periods and would not be able to squat.

Resolving reasonable doubt in the Veteran's favor, the Board finds that 30 percent ratings for the Veteran's right and left knee patellofemoral syndrome are warranted.  

The Veteran's limitation of flexion has been shown to be to 30 degrees with pain on April and December 2015 examinations.  However, in the right knee, it was noted to have been limited to 20 degrees after three repetitions, and it was noted that repeated use and flare-ups would cause some additional functional loss; in this regard, again, the Veteran reported daily flare-ups from 30 minutes to an hour.  Moreover, strength of knee movement was slightly reduced with slight muscle atrophy.  Also, while the Board notes that the Veteran's knee flexion was noted to have been greater on June 2006 VA examination, even then it was noted that repeated partial flexion could not be performed more than one or two times due to guarding, pain, and stiffness of knees.  Considering all of these factors, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral knee disabilities have reasonably approximated flexion limited to 15 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

However, no higher disability rating is warranted.  The Veteran has consistently been found not to have ankylosis of either knee.  Furthermore, while the Veteran has given subjective reports of his knees locking, catching, and giving out, and recurrent subluxation and lateral instability of both knees, he has never been noted to have had any meniscus or cartilage problems that might result in such locking; also, objective stability testing on medical examination has consistently shown no instability of either knee.  See 38 C.F.R. § 4.71a, DCs 5256-59.   

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  However, the Veteran's knee symptoms and impairment, including trouble standing, walking, and sitting for long periods, not being able to squat, and being significantly impaired in performing any functions requiring bending of the knees, are adequately contemplated in the applicable criteria for each rating assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disabilities have not reflected any factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings. In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, resolving reasonable doubt in the Veteran's favor, ratings of 30 percent, but no greater, for right and left knee patellofemoral syndrome are warranted, and there is no basis for staged rating of his disabilities. 
 

ORDER

A rating of 30 percent, but no greater, for right knee patellofemoral syndrome is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 30 percent for left knee patellofemoral syndrome is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


